Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about May 8, 1986, and order of said court (Robert White, J.), entered on October 8, 1986, unanimously affirmed. Defendant-appellant-respondent shall recover of plaintiff-respondent-appellant one bill of $75 costs and disbursements of this appeal and cross appeal. Motion by defendant-appellant-respondent for leave to supplement the record on appeal to include certain material granted, and motion by plaintiff-respondent-appellant to strike defendant-appellant-respondent’s supplemental brief denied. No opinion. Concur—Sullivan, J. P., Carro, Asch, Rosenberger and Smith, JJ.